Case 2:20-cv-12010-TGB-DRG ECF No. 43, PageID.636 Filed 07/23/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBIN WILLIE TURNER,                         2:20-CV-12010-TGB-DRG


                  Plaintiff,
                                         ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
      vs.
                                             (ECF NO. 36) AND
                                          DISMISSING CASE WITH
                                               PREJUDICE
JASON THURAU, JOHN
DUPRAY, DANIEL J.
ACCIAVATTI, and MARLISA
BEAUCHEMIN,


                  Defendants.

     This matter is before the Court on Magistrate Judge David R.
Grand’s May 24, 2021 Report and Recommendation (ECF No. 36),

recommending that the four pending dispositive motions be granted, and
that the case be dismissed with prejudice.
     The Court has reviewed the Magistrate Judge's Report and

Recommendation and finds that it is well-reasoned and supported by the
applicable law. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendation. 28 U.S.C. § 636(b)(1). The district
court will make a “de novo determination of those portions of the report .
Case 2:20-cv-12010-TGB-DRG ECF No. 43, PageID.637 Filed 07/23/21 Page 2 of 2




. . to which objection is made.” Id. Plaintiff Robin Turner, through
counsel, was granted an extension until July 6, 2021 to file his objections.

ECF No. 39. That deadline has passed.1
     Where, as here, neither party objects to the report, the district court
is not obligated to independently review the record. See Thomas v. Arn,

474 U.S. 140, 149-52 (1985). The Court will, therefore, accept the
Magistrate Judge's Report and Recommendation of May 24, 2021, as this
Court's findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge
Grand’s Report and Recommendation of May 24, 2021 (ECF No. 36) is
ACCEPTED and ADOPTED. It is FURTHER ORDERED that the

outstanding motions (ECF Nos. 8, 16, 17, and 19) are GRANTED, and
that the case is DISMISSED WITH PREJUDICE.
     SO ORDERED this 23rd day of July, 2021.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge


1 The Court has no way of knowing the reasons that Plaintiff’s counsel
elected not to file objections after receiving an extension of time. Mr.
Turner’s claims as presented cannot be addressed in federal court, as the
Magistrate Judge correctly found. But if true they would clearly benefit
from scrutiny by a trained attorney to determine whether any other
remedies may be available to him.
